DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.
	Applicant amended Claim 9 to correct the rejection under 35 U.S.C. § 112(b). Therefore, this rejection is withdrawn.
	Applicant argues that the primary reference, Steinmayer (WO 2006/018364A1), does not disclose a hollow shaft in the motor through which fluid is passed as disclosed in the last two lines of Claim 1: …”and wherein the motor (M)has a hollow motor shaft (17), through which the fluid is passed.”
	Instead, Steinmayer supplies its media (i.e. fluid) into a rotary feedthrough – 23 located downstream of its hollow motor shaft 19. That is, a fluid does not pass through Steinmayer’s hollow motor shaft 19 as claimed.  The instant application teaches against the arrangement employed by Steinmayer because the reliance on a rotary feedthrough is undesirable based on complexity and costs. See Fig. 1 of Steinmayer below:

		
    PNG
    media_image1.png
    510
    764
    media_image1.png
    Greyscale

 	Examiner answers:
	Claim 1 recites …”an index shaft…has at least one channel which is designed to feed a fluid to the index plate or remove a  fluid from the index plate…” and “…the motor has a hollow motor shaft through which the fluid is passed.”  Examiner points out that the channel – 38 of Steinmayer is also designated as supplying the index plate with fluid (See Fig. 1 above, abstract, …channels (24, 25, 38) are located for supplying the index plate (8) with liquid or gaseous media, and/or for leading through electric or fiber obtic lines…). 
	In view of the Abstract channels 24, 25, AND 38 are all capable of supplying liquid or gaseous media. Note the abstract was cited in the rejection, therefore notice was given of all embodiments.
	Therefore, examiner maintains the 35 U.S.C. § 102 (a)(1) rejection.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-4 and 10-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated  by Steinmayer (WO 2006/018364 A1).
	Regarding Claim 1, Steinmayer discloses an  injection-moulding machine (abstract), having a first platen, which is designed for carrying a first mould half of an injection mould (Fig. 1 paragraph [0017]  mold plate – 6 first or lower cavity, tool half – 2 ), 
	a second platen, which is designed for carrying a second mould half of the injection mould in such a way that in a closed state of the injection mould the first mould half and the second mould half delimit at least one cavity of the injection mould (Fig. 1 paragraph [0017] …pre-molded part can now be encapsulated with a further component or color in the upper cavity…),
	 and having an index shaft, which is mounted rotatably and axially adjustably on the injection-moulding machine outside the injection mould (Fig. 1 paragraphs [0006] [0015] rotary shaft is constructed in several parts, supply part – 22), is rotationally driven by means of 
	a motor (Fig. 1 paragraph [0015] rotary drive – 20 can be used as an electric motor) of the injection-moulding machine arranged outside the injection mould (Fig.1 paragraph [0015] rear drive part – 21) and has
 	an end portion which protrudes into the injection mould in the installed position of the injection mould in the injection-moulding machine (Fig. 1 paragraph [0014] mold mounting plate – 1, tool half – 2, base plate – 4 mold plate – 6, ejector plate – 12  can be moved towards and away from the mold mounting plate – 1 ), is designed for fastening on the index shaft an index plate to be arranged within the injection mould (Fig. 1 paragraphs [0002] [0015] …rotary shaft of the index plate…; …index plate – 8 is connected to a rotary shaft, which extends through the tool half – 2…)  and 
	has at least one channel (Fig. 1 paragraph [0015] …channel – 38 extending through the drive part – 21 and the supply part – 22) which is designed to feed a fluid to the index plate or to remove a fluid from the index plate (Fig. 1 paragraphs [0006] [0015]  …rotary shaft …front part attached to the index plate as a supply part… two channels – 24 and 25 .. – for a cooling liquid or generally for a temperature control medium…), which is suitable for 
	both supplying and/or discharging a fluid) wherein by means of the index shaft, driven by the motor (Fig. 1 paragraph [0015] rotary drive – 20 …used as an electric motor …), 
	the index plate is automatically adjustable between a first plate position of the index plate and at least one second plate position of the index plate (Figs. 1-2 paragraph [0017] index plate – 8 is moved out of the recess – 7 …and retracted into the recess – 7 again… ), and wherein 
	the motor has a hollow motor shaft (Fig. 1 paragraph [0015] …hollow shaft – 19 of a rotary drive – 20…), through which the fluid is passed (Fig. 1 paragraph [0015] …channel – 38 extending through the drive part – 21…via an output – 39 at the rear end of the drive part – 21…).

	Regarding Claim 2, Steinmayer discloses all the limitations of Claim 1 and further discloses the motor is configured as a gearless torque motor (Fig 1 paragraphs [0015] [0016] rotary drive can be used as an electric motor ….as a hydraulic motor; …torque transmission…).

	Regarding Claim 3, Steinmayer discloses all the limitations of Claim 1 and further discloses the motor and the index shaft are arranged on the injection-moulding machine in such a way that the central axis of the hollow motor shaft and the central axis of the index shaft lie on a common rotation axis (Fig. 1 paragraphs [0015] [0016] channel – 38 extending through the drive part – 21 and the supply part – 22; drive part – 21 and the supply part – 22 ...both are axially fixed…).

	Regarding Claim 4, Steinmayer discloses all the limitations of Claim 3 and further discloses the hollow motor shaft extends coaxially to the index shaft and the index shaft is directed out from an end of the hollow motor shaft facing away from the index plate (Fig. 1 paragraph [0015] …rotating shaft has a rear drive part – 21.. and is engagement with the profile of the hollow shaft – 19…;…facing away from the index plate – 8, supply part – 22 has a rotary leadthrough – 23).

	Regarding Claim 10, Steinmayer discloses all the limitations of Claim 1 and further discloses that the injection-moulding machine has an adjustably mounted ejector plate which is arranged on a rear side of the first platen or of the second platen facing away from the injection mould (Fig. 1 paragraph [0014] …behind the mold clamping plate – 1, an ejector plate – 12 …can be displaced between a carrier plate – 15 and the mold clamping plate – 1 in the longitudinal direction of the machine…the ejector plate – 12 can be moved towards and away from the mold mounting plate – 1.), and which in turn 
	has a rear side facing away from the injection mould, on which rear side both the motor with its motor housing is fastened (Fig. 1 paragraphs [0008] [0015]…the rotary drive can also be attached to the ejector plate itself and moved with it …;…rotary drive – 20 can be used as an electric motor…), and also the index shaft is mounted rotatably by the motor and immovably relative to the ejector plate in axial direction (Fig. 1 paragraph [0015] ….drive part – 21 is axially fixed but rotatably mounted in the ejector plate – 12…).

	Regarding Claim 11, Steinmayer discloses all the limitations of Claim 1 and further discloses the hollow motor shaft has an inner profile and the index shaft has an outer profile, wherein the inner profile of the hollow motor shaft and the outer profile of the index shaft are coordinated with one another (paragraphs [0002] [0015]…a hydraulic or electric motor is provided for the rotary movement of the index plate…has a hollow shaft with a multi-groove profile corresponding to the multi-groove profile of the rotary shaft of the index plate….; …the hollow shaft – 19 of a rotary drive – 20…) in such a way that the hollow motor shaft is coupled with the index shaft in a torque-proof manner (Fig. 1 paragraph [0016] …coupling housing – 16 consists of two half-shells – 32 and 33…; drive part – 21 and the supply part – 22 are non-rotatably connected to one another…). 

	Regarding Claim 12, Steinmayer discloses all the limitations of Claim 11 and further discloses wherein the index shaft is directed displaceably in an axial direction relative to the hollow motor shaft (Figs. 1, 3 paragraphs [0014] [0016] …two hydraulic cylinders – 17 and 18 located in a plane to left and right the central axis…the ejector plate – 12 can be moved towards and away from the mold mounting plate – 1; …drive part – 21 and the supply part – 22 are non-rotatably connected to one another and both are axially fixed to the ejector plate – 12…).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinmayer (WO 2006/018364 A1).
	Regarding Claim 5, Steinmayer discloses all the limitations of Claim 1 and further discloses the channel is configured as a flow channel, in which the fluid is conveyed between an end portion of the index shaft facing away from the index plate and the end portion of the index shaft (Fig. 1 paragraph [0015] …channel – 38 extending through the drive part – 21 and the supply part – 22…) protruding into the injection mould (paragraph [0015] …compressed air can also be conducted to the index plate – 8 via channels in the supply part).
	 However, Steinmayer does not state that there is a continuous channel from the one end portion of the index shaft to the other end portion (consisting of the drive and supply parts). 
	It would have been obvious to one of ordinary skill in the art at the time the invention to make continuous the channel at one end of the rotary shaft in the drive part with the channel or channels at the other end of the rotary shaft in the supply part since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.  
	This would be an advantage because then the channel could traverse through a tight connection with respect to the supply part and is secured against rotation (Fig. 1 paragraph [0015] traverse – 36 sealing rings – 27, 28 rotary feedthrough – 23). In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214.

	Regarding Claim 6, Steinmayer discloses all the limitations of Claim 5 and further discloses wherein the index shaft has, at its end portion facing away from the index plate, a connection piece (Fig. 1 paragraph [0015] …drive part – 21 and the supply part – 22 are connected to one another via a releasable coupling – 16), which is fluidically connected with the flow channel and to which a fluid feed line is connected (Fig. 1 paragraph [0015]...electrical lines can also be routed to the index plate- 8, for example through a channel – 38 extending through the drive part – 21 and the supply part – 22). 
	Although these lines routed through the channel extending through the drive part and the supply part of the rotary shaft are electrical and not explicitly dedicated to fluids, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinmayer (WO 2006/018364 A1) as applied to Claim 1 above, and further in view of Rahnhofer (US 2006/0172036).
	Regarding Claim 7, Steinmayer discloses all the limitations of Claim 1 and, as discussed above regarding Claim 5, it further discloses that the fluid is conveyed between an end portion of the index shaft facing away from the index plate and the end portion of the index shaft (Fig. 1 paragraph [0015] …channel – 38 extending through the drive part – 21 and the supply part – 22…) protruding into the injection mould (paragraph [0015] …compressed air can also be conducted to the index plate – 8 via channels in the supply part). 
	However, Steinmayer does not state that there is a continuous channel from the one end portion of the index shaft to the other end portion (consisting of the drive and supply parts). 
	It would have been obvious to one of ordinary skill in the art at the time the invention to make continuous the channel at one end of the rotary shaft in the drive part with the channel or channels at the other end of the rotary shaft in the supply part since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.  
	This would be advantageous because then the channel could traverse through a tight connection with respect to the supply part and is secured against rotation (Fig. 1 paragraph [0015] traverse – 36 sealing rings – 27, 28 rotary feedthrough – 23). In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214
	However, additionally, Steinmayer does not disclose that the channel is configured as a tunnel in which a fluid line or a portion of a fluid line is laid.
	Rahnhofer discloses a machine-side ejector assembly for an injection molding machine (Fig. 1, abstract) with a rotatable shaft with an indexing plate received in a pocket of a mold half on the right hand side of a mold mounting plate for rotation and axial mobility in relation to the mold half (Fig. 1, 3, paragraph [0031] mold mounting plate – 1,  indexing plate – 3, rotatable shaft – 4 mold half – 5) where the rotatable shaft contains two fluid channels for supply and discharge of a fluid (Figs. 1a paragraph [0031] two fluid channels – 6 rotatable shaft – 4) wherein a channel is configured as a tunnel in which a fluid line or a portion of a fluid line is laid (paragraph [0020] …channels may be supplied with fluids via flexible lines, which can be attached only in the peripheral area…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure of Steinmayer with Rahnhofer whereby a channel designed to feed a fluid or to remove a fluid from the index plate has the fluid conveyed between an end portion of the index shaft facing away from the index plate and the end portion of the index shaft 
	to consider that the channel would be configured as a tunnel in which a fluid line or a portion of one is laid, as disclosed by Rahnhofer. This is advantageous because then the space between the ejector plate and mold mounting plate becomes substantially clear of supply lines (paragraph [0020]).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinmayer (WO 2006/018364 A1) as applied to Claim 6 and 1 above respectively above, and further in view of Kariya (US 2011/0049762) and Beck (US 2012/0275884).
	Regarding Claims 8 and 9, Steinmayer discloses all the limitations of Claim 6 and Claim 1, respectively, and while Steinmayer discloses a fluid feed line connected to the index shaft and discloses that electrical lines can also be led to the index plate and out of the channel via a lateral exit (Fig. 1 paragraph [0026] index plate – 8 channel – 38 lateral exit – 40),
	 it does not disclose that a fluid feed line or a portion of it at an end portion of the index shaft is connected to the index shaft in a manner leading radially away and laterally to the index shaft rolling around the rotation axis of the index shaft or that the fluid line is passed through the channel of the index shaft or that the fluid feed line is directed into an energy chain as recited by Claim 8 nor that the fluid feed line is directed at least substantially about a 90 degree bend, as recited by Claim 9, and subsequently introduced into an energy chain, as recited by both Claims 8 and 9.
	Kariya teaches an injection molding machine provided with a mold forming a cavity and with a liquid supplying device (abstract).
	 Kariya further discloses that a fluid feed line or a portion of it at an end portion of the index shaft is connected to the index shaft in a manner leading radially away and laterally to the index shaft rolling around the rotation axis of the index shaft (Fig. 6 paragraphs [0059] [0070] [0075] … supply channel – 103i is connected to one end of each of the internal flow channels – 101A, 101B, 102 and the recovery flow channel 103ois connected to the other end of each of them…; …the other end of the first supply channel – 1031i of the rotating die plate – 9 is connected to one end of the second supply channel – 1032i of the shaft member – 8…;… third supply channel – 1033i rotating member – 7 is connected via a flexible tube – which is flexible to the cooling medium recovery device [rolls with it]). 
	Moreover, because of the flexibility of the fluid feed line, the fluid feed line or a portion of it would inherently be directed at least substantially about a 90 degree bend. 	 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure of Steinmayer with Kariya whereby the index shaft with a channel designed to feed a fluid or to remove a fluid from the index plate and where the index shaft has a connection piece,
	to also consider that this fluid feed line or a portion of it, is connected to the index shaft in a manner leading radially away and laterally to the index shaft rolling around the rotation axis of the index shaft or that it would directed at least substantially about a 90 degree bend because the rotating index shaft is not prevented from rotating (Kariya, paragraph [0075]). 
	However, Kariya does not disclose the presence of an energy chain associated with the fluid feed line. 
	Beck discloses a label transfer device for an injection molding machine where an IML (in-mold labelling) process uses this device comprising a transfer tube for receiving and transferring a label (abstract). 
	On the main arm of this device a flexible energy chain is fastened, on which all required control wires and supply cables are carried (Fig. 2 paragraph [0032] main arm – 15 , flexible energy chain – 14). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Steinmayer and Kariya by combining it with Beck whereby an injection molding machine with an index shaft and index plate where the index shaft with a channel and where the index shaft has a connection piece, with a fluid feed line or a portion of it at an end portion of the index shaft connected to the index shaft, 
	would also consider that this fluid line or a portion of it is introduced into an energy chain.
	 This would be an advantage by preventing the interference of the components carried by the energy chain, which includes wires and supply cables (paragraph [0032]) and 
	it would be obvious to try to include feed fluid lines also, with fragile components (paragraph [0006] …IML technology cannot be applied easily in the production of thin-walled tube bodies , especially since the label for the tube body must be very thin in order not to impair the flexibility of the tube…leads to failures and to unwanted creases and wrinkles when loading the label.) MPEP § 2143 I. E.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712